 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KRZYSZTOF WOLINSKI,                                 No. 2:19-cv-2369 WBS DB P
11                        Plaintiff,
12            v.                                          ORDER
13    GUSHARN GILL, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel. Plaintiff argues that this case has complex issues; he suffered a

18   traumatic brain injury in 2016 which resulted in memory, concentration and other problems; and

19   he has very limited English language ability.

20          The United States Supreme Court has ruled that district courts lack authority to require

21   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

22   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

24   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

26   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

27   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

28   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
                                                         1
 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that would warrant a request for voluntary assistance of

 3   counsel. Currently, plaintiff is required to respond to the court’s January 6, 2020 order. Plaintiff

 4   need only provide the court with the following information: (1) the conviction and sentence he is

 5   currently serving; and (2) the loss of credits he incurred as a result of the rules violation

 6   conviction that is the subject of his complaint. These are not complex legal issues that require the

 7   assistance of counsel.

 8            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 9   counsel (ECF No. 9) is denied without prejudice to its renewal at a later date.

10   Dated: February 6, 2020

11

12

13

14

15

16

17   DLB:9
     DB/prisoner-civil rights/woli2369.31
18

19

20
21

22

23

24

25

26
27

28
                                                         2
